Case 8:19-bk-10401-CPM Doc3_ Filed 10/31/19 Page1of7

UNITED STATES BANKRUPTCY COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
In Re:
Timothy Clark, Jr., Case No.: 8:19-bk-
Kristy Shaw Clark,
Debtor.
/
CHAPTER 13 PLAN

A. NOTICES.

Debtor must check one box on each line to state whether or not the Plan includes each of the
following items. If an item is checked as “Not Included,” if both boxes are checked, or if neither
box is checked, the provision will be ineffective if set out later in the Plan.

 

 

 

A limit on the amount of a secured claim based on a valuation which Included Not
may result in a partial payment or no payment at all to the secured O Included
creditor. See Sections C.5(d) and (e). A separate motion will be filed. Rl
Avoidance of a judicial lien or nonpossessory, nonpurchase money Included Not
security interest under 11 U.S.C. § 522(f). A separate motion will be O Included
filed. See Section C.5(e). i
Nonstandard provisions, set out in Section E. Included Not
0 Included
XI

 

 

 

 

 

NOTICE TO DEBTOR: IF YOU ELECT TO MAKE DIRECT PAYMENTS TO A SECURED
CREDITOR UNDER SECTION C.5(i) OF THIS PLAN, TO SURRENDER THE SECURED
CREDITOR'S COLLATERAL UNDER SECTION C.5(j), TO NOT MAKE PAYMENTS TO THE
SECURED CREDITOR UNDER SECTION C.5(k), OR IF PAYMENTS TO A SECURED
CREDITOR ARE NOT SPECIFICALLY INCLUDED IN THE PLAN PAYMENTS, THE
AUTOMATIC STAY DOES NOT APPLY, AND THE CREDITOR MAY TAKE ACTION TO
FORECLOSE OR REPOSSESS THE COLLATERAL.

SECURED CREDITORS INCLUDE THE HOLDERS OF MORTGAGE LOANS, CAR LOANS,
AND OTHER LOANS FOR WHICH THE SECURED CREDITOR HAS A SECURITY INTEREST
IN PERSONAL OR REAL PROPERTY COLLATERAL.

Page 1 of 7
Case 8:19-bk-10401-CPM Doc3_ Filed 10/31/19 Page 2of7

B. MONTHLY PLAN PAYMENTS. Plan payments (“Plan Payments”) include the Trustee’s fee of
10% and shall begin 30 days from petition filing/conversion date. Debtor shall make Plan Payments to
the Trustee for the period of 60 months. Ifthe Trustee does not retain the full 10%, any portion not
retained will be disbursed to allowed claims receiving payments under the Plan and may cause an
increased distribution to the unsecured class of creditors.

$299.00 from months | through 60.
$ from months___ through __.
$ from months___ through ___.

C. PROPOSED DISTRIBUTIONS.

 

1. ADMINISTRATIVE ATTORNEY’S FEES.
Base Fee $4,500.00 Total Paid Prepetition $1,500.00 Balance Due $3,000.00
MMM Fee $_0.00 Total Paid Prepetition $0.00 Balance Due $_0.00

Estimated Monitoring Fee at $50.00 per Month.
Attorney’s Fees Payable Through Plan at $225.00 Monthly (subject to adjustment)

 

 

 

 

 

Ls] NONE 2. DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C §101(14A)).
3. PRIORITY CLAIMS (as defined in 11 U.S.C §507).
Last 4 Digits of Acct No. | Creditor Total Claim Amount
4800 Internal Revenue Service (2018) $3,123.78
4800 Internal Revenue Service (2017) $3,000.00

 

 

 

 

 

4, TRUSTEE FEES. From each Plan Payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.

5. SECURED CLAIMS: Pre-confirmation payments allocated to secured creditors under
the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate protection payments. The
Trustee shall disburse adequate protection payments to secured creditors prior to confirmation, as soon as
practicable, if the Plan provides for payment to the secured creditor, the secured creditor has filed a proof of
claim, or Debtor or Trustee has filed a proof of claim for the secured creditor under 11 U.S.C. §501(c), and no
objection to the claim is pending. If Debtor’s Plan Payments are timely paid, payments to secured creditors under
the Plan shall be deemed contractually paid on time.

[=] NONE (a) Claims Secured by Debtor’s Principal Residence that Debtor Intends to Retain -
Mortgage, HOA and Condominium Association Payments, and Arrears, if any, Paid
Through the Plan Under 11 U.S.C. § 1322 (b)(5). Debtor will cure prepetition arrearages and
maintain regular monthly postpetition payments on the following claims secured by Debtor’s
principal residence. Postpetition mortgage payments must be included in the Plan Payments.

Page 2 of 7
[=] NONE

[=] NONE

[=] NONE

[=] NONE

f=] NONE

Case 8:19-bk-10401-CPM Doc3_ Filed 10/31/19 Page 3of7

Mortgage payments are due on the first payment due date after the case is filed and continue
monthly thereafter. The amount of postpetition mortgage payments may be adjusted as provided
for under the loan documents. The Plan may provide for the cure of arrearages to homeowner’s
and condominium associations and may, but need not, include the payment of postpetition
assessments in the Plan Payments. Under 11 U.S.C. § 1328(a)(1), Debtor will not receive a
discharge of personal liability on these claims.

(b) Claims Secured by Other Real Property that Debtor Intends to Retain - Mortgage,
HOA and Condominium Association Payments, and Arrears, if any, Paid Through the Plan
Under 11 U.S.C. § 1322 (b)(5). Debtor will cure prepetition arrearages and maintain regular
monthly postpetition payments on the following claims secured by real property. Postpetition
mortgage payments must be included in the Plan. Payments are due on the first payment due
date after the case is filed and continue monthly thereafter. The amount of postpetition mortgage
payments may be adjusted as provided for under the loan documents. The Plan may provide for
the cure of arrearages to homeowner’s and condominium associations and may, but need not,
include the payment of postpetition assessments in the Plan Payments. Under 11 U.S.C. §
1328(a)(1), Debtor will not receive a discharge of personal liability on these claims.

(c) Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
Pending the resolution of a mortgage modification request, the Plan Payments shall include the
following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowner’s association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead, income-producing property, 75% of the gross rental income generated from the
property. If Debtor obtains a modification of the mortgage, the modified payments shall be
included in the Plan Payments. Debtor will not receive a discharge of personal liability on these
claims.

(d) Claims Secured by Real Property or Personal Property to Which 11 U.S.C. § 506
Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does not
apply to a claim secured solely by Debtor’s principal residence. A separate motion to
determine secured status or to value the collateral must be filed. Payment on the secured
portion of the claim, estimated below, is included in the Plan Payments. Unless otherwise stated
in Section E, the Plan Payments do not include payments for escrowed property taxes or
insurance.

(e) Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C. § 506.
Debtor must file a separate motion under 11 U.S.C. § 522 to avoid a judicial lien or a
nonpossessory, nonpurchase money security interest because it impairs an exemption or under 11
U.S.C. § 506 to determine secure status and to strip a lien.

(f) Payments on Claims Secured by Real Property and/or Personal Property to Which
11 U.S.C. § 506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C. §
1325(a). The claims listed below were either: (1) incurred within 910 days before the petition
date and secured by a purchase money security interest in a motor vehicle acquired for Debtor’s
personal use; or (2) incurred within one year of the petition date and secured by a purchase
money security interest in any other thing of value. These claims will be paid in full under the
Plan with interest at the rate stated below.

Page 3 of 7
[=] NONE

[=] NONE

Case 8:19-bk-10401-CPM Doc3_ Filed 10/31/19 Page 4of7

(g) Claims Secured by Real or Personal Property to be Paid with Interest Through the
Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be paid in full under the
Plan with interest at the rate stated below.

(h) Claims Secured by Personal Property - Maintaining Regular Payments and Curing
Arrearages, if any, Under 11 U.S.C. § 1325(b)(5). Under 11 U.S.C. § 1328(a)(1), unless the
principal amount of the claim is paid in full though the Plan, Debtor will not receive a discharge
of personal liability on these claims.

(i) Secured Claims Paid Directly by Debtor. The following secured claims are being
made via automatic debit/draft from Debtor’s depository account and will continue to be paid
directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The
automatic stay under 11 U.S.C. § 362(a) and 1301(a) is terminated in rem as to Debtor and in
rem and in personam as to any codebtor as to these creditors and lessors upon the filing of this
Pian. Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Because these secured claims are not provided for under the Plan, under 11 U.S.C. § 1328(a),
Debtor will not receive a discharge of personal liability on these claims.

 

Last 4 Digits
of Acct No

Creditor Property / Collateral

 

2179

Home Point Financial 3652 Amelia Way, Palm Harbor, Florida

 

 

William Shaw 2017 Honda Accord

 

 

 

 

[=] NONE

[=] NONE

@ Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
following collateral/property. The automatic stay under 11 U.S.C. § 362(a) and 1301(a) is
terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors upon the filing of this Plan.

(k) Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend to make
payments to the following secured creditors. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor with
respect to these creditors upon the filing of this Plan. Debtor’s state law contract rights and
defenses are neither terminated nor abrogated. Because these secured claims are not provided for
under the Plan, under § 1328(a), Debtor will not receive a discharge of personal liability on
these claims.

6. LEASES/EXECUTORY CONTRACTS. As and for adequate protection, the Trustee

shall disburse payments to creditors under leases or executory contracts prior to confirmation of the Plan, as soon
as practicable, if the Plan provides for payment to creditor/lessor, the creditor/lessor has filed a proof of claim or
Debtor or Trustee has filed a proof of claim for the secured creditor/lessor under 11 U.S.C. § 501(c), and no
objection to the claim is pending. If Plan Payments are timely paid, payments to creditors/lessors under the Plan
shall be deemed contractually paid on time.

[=] NONE

(a) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid and Arrearages Cured Through the Plan Under 11 U.S.C. § 1325(b)(5). Debtor
assumes the following leases/executory contracts and proposes the prompt cure of any
prepetition arrearage as follows. Under 11 U.S.C. § 1328(a)(1), if the claim of the lessor/creditor

Page 4 of 7
f=] NONE

[=] NONE

Case 8:19-bk-10401-CPM Doc3_ Filed 10/31/19 Page5of7

is not paid in full through the Plan, Debtor will not receive a discharge of personal liability on
these claims.

(b) Assumption of Leases/Executory Contracts for Real or Personal Property to be
Paid Directly by the Debtor. Debtor assumes the following lease/executory contract claims that
are paid via automatic debit/draft from Debtor’s depository account and are to continue to be
paid directly to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The
automatic stay under 11 U.S.C. §§ 362(a) and 1301(a) is terminated in rem as to Debtor and in
rem and in personam as to any codebtor as to these creditors and lessors upon the filing of this
Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract rights.
Because these leases/executory contracts are not provided for under the Plan, under 11 U.S.C. §
1328(a), Debtor will not receive a discharge of personal liability on these claims.

(c) Rejection of Leases/Executory Contracts and Surrender of Real or Personal Leased
Property. Debtor rejects the following leases/executory contracts and will surrender the
following leased real or personal property. The automatic stay under 11 U.S.C. §§ 362(a) and
1301(a) is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
these creditors and lessors upon the filing of this Plan.

7. GENERAL UNSECURED CREDITORS: General unsecured creditors with allowed

claims shall receive a pro rata share of the balance of any funds remaining after payments to the above referenced
creditors or shall otherwise be paid under a subsequent Order Confirming Plan. The estimated dividend to

unsecured creditors shall be no less than $ pro rata.

D. GENERAL PLAN PROVISIONS:

1.

Secured creditors, whether or not provided for under the Plan, shall retain the liens securing such
claims.

Payments made to any creditor shall be based upon the amount set forth in the creditor’s proof of
claim or other amount as allowed by an Order of the Court.

If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b), property of the
estate shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this case,
unless the Court orders otherwise. Property of the estate

(a)_X_ shall not vest in Debtor until the earlier of Debtor’s discharge or dismissal of this case,
unless the Court orders otherwise, or

(b) shall vest in Debtor upon confirmation of the Plan.

The amounts listed for claims in this Plan are based upon Debtor’s best estimate and belief
and/or the proofs of claim as filed and allowed. Unless otherwise ordered by the Court, the
Trustee shall only pay creditors with filed and allowed proofs of claim. An allowed proof of
claim will control, unless the Court orders otherwise.

Debtor may attach a summary or spreadsheet to provide an estimate of anticipated distributions.

The actual distributions may vary. If the summary or spreadsheet conflicts with this Plan, the
provisions of the Plan control prior to confirmation, after which time the Order Confirming Plan

Page 5 of 7
Case 8:19-bk-10401-CPM Doc3_ Filed 10/31/19 Page 6 of 7

shall control.

6. Debtor shall timely file all tax returns and make all tax payments and deposits when due.
(However, if Debtor is not required to file tax returns, Debtor shall provide the Trustee with a
statement to that effect.) For each tax return that becomes due after the case is filed, Debtor shall
provide a complete copy of the tax return, including business returns if Debtor owns a business,
together with all related W-2s and Form 1099s, to the Trustee within 14 days of filing the return,
Unless otherwise ordered, consented to by the Trustee, or ordered by the Court, Debtor shall turn
over to the Trustee all tax refunds in addition to the Plan Payments. Debtor shall not instruct
the Internal Revenue Service or other taxing agency to apply a refund to the following year’s tax
liability. Debtor shall not spend any refund without first having obtained the Trustee’s
consent or Court approval.

E. NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy Procedure 3015(c).
Note: Any nonstandard provisions of this Plan other than those set out in this Section are deemed void

and are stricken.

 

 

 

CERTIFICATION

By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan contains
no additional or deleted wording or nonstandard provisions other than any nonstandard
provisions included in Section E.

 

SIGNATURE(S):
7 Chi { t Date LI J/ Eels
TIMOTHY GLARK, JR. & [|

Debtor

Kinde tdw = pate_(0/3| /20( 7

KR ISTYSHAW CLARK
Debtor

Date SL OUEG

 

CHARLES G. MOORE. ESQ
Attorney for Debtor(s)

Page 6 of 7
Case 8:19-bk-10401-CPM Doc3_ Filed 10/31/19 Page 7 of 7

PLAN SUMMARY

The following summary is intended to provide an estimate of anticipated distributions
pursuant to this proposed Chapter 13 Plan. The actual distributions may vary based upon
claims filed and net disposable income. Further, this plan summary is only to be used by the

Debtor as guidance in making payments to the Chapter 13 Trustee. In the event this plan
summary conflicts with the body of this plan, the body of the plan shall control.

Priority:
Internal Revenue Service (2018)
Internal Revenue Service (2017)
Secured:

Home Point Financial (mortgage - paid outside)
William Shaw 2017 (Honda Accord - pd outside)

Attorneys Fees:
Charles G. Moore, PA - Attorney fee

Charles G. Moore, PA - Monitoring fee

Other:
None

Pro-rata distribution to unsecured (estimate)
Trustee’s Fee - 10.00%

Total
Plan payments $299.00 x 60 months

Pre-confirmation Payments are:

$__ 3,133.00
$__ 3,000.00
$___0.00
$__0.00
$__ 3,000.00
$__ 2,650.00
$___0.00
$__4.365.00
$__ 1,795.00
$_17,943.00
$_17,943.00
$___ 299.00

Page 7 of 7
